Citation Nr: 1031196	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  10-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from March 1967 to March 
1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the appellant testified at a hearing before the 
undersigned Acting Veterans Law Judge (VLJ). A copy of the 
transcript is associated with the claims folder.    The VLJ held 
the record open for 30 days pending the receipt of additional 
evidence.

The Board notes that the appellant is a Vietnam combat veteran 
and Purple Heart recipient.  The record shows that the appellant 
sustained shell fragment wounds in combat with the enemy.  During 
the course of the June 2010 hearing, the VLJ observed that the 
appellant experienced emotional difficulties, and had trouble 
providing the testimony rendered.  The transcript shows that the 
hearing was stopped for a period of time and the VLJ hearing 
notes reflects that this was so that the appellant could regain 
calm to continue with the hearing testimony.  The VLJ indicated 
in his hearing notes that the appellant and his representative 
were in the process of filing a claim for post traumatic stress 
disorder (PTSD) related to his combat service.  Also, the hearing 
testimony raises a claim for entitlement to a total disability 
rating based on individual unemployability.  The appellant 
indicated that he could not work due to service-connected 
disabilities.

The issues of service connection for PTSD and entitlement 
to TDIU have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The appellant seeks an evaluation greater than 10 percent for 
service-connected bilateral hearing loss.  During the course of 
his personal hearing, the appellant testified that his service-
connected hearing disability had worsened since his last VA 
examination.  The appellant is competent to report worsened 
hearing acuity.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  The Board 
notes that the appellant was last evaluated for hearing loss in 
May 2007.  

Where the evidence of record does not reflect the current state 
of the disability, a VA examination must be conducted.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Also, reexamination will 
be requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity of 
a disability.  38 C.F.R. § 3.327(a).

Given the appellant's complaints, coupled with the number of 
years since his last VA examination for hearing loss, the Board 
believes that a new VA examination is warranted to ascertain the 
severity of the appellant's bilateral hearing loss disability.

Also, the Board observes that additional evidence-a VA treatment 
note dated July 2010-was submitted and associated with the 
claims folder after the appeal was certified to the Board without 
a waiver of consideration by the AOJ.  As such, on remand, the RO 
should consider this new evidence, which pertains to hearing 
loss.  38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  A VA treatment records dated since 
January 7, 2009, should be obtained and 
associated with the claims folder.

2.  The appellant should be scheduled for a 
VA audiological examination to ascertain the 
severity of his service-connected bilateral 
hearing loss disability consistent with the 
provisions of 38 C.F.R. § 4.85.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


